Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-20-00092-CV

                                  Mitchell PATTERSON,
                                         Appellant

                                             v.

                                  Gloria A. PATTERSON,
                                          Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-10579
                         Honorable Laura Salinas, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of appeal are taxed against Appellant Mitchell Patterson.

       SIGNED August 11, 2021.


                                              _____________________________
                                              Liza A. Rodriguez, Justice